TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00176-CR


                                Dustin Ray Randig, Appellant

                                                v.

                                 The State of Texas, Appellee


         FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 17-1846-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Dustin Ray Randig pleaded guilty to unlawful possession of a firearm by a felon.

See Tex. Penal Code § 46.04(a). Arising out of the same events underlying this case, Randig was

also indicted and convicted by a jury for possession of methamphetamine with intent to deliver, in

an amount of 200 grams or more but less than 400 grams. The firearm charge was severed from

the drug-possession charge. Randig’s appeal of his drug-possession conviction is docketed in this

Court as Dustin Ray Randig v. The State of Texas, No. 03-19-00083-CR. Concurrently with this

opinion, we issue our opinion in the separate appeal.

               In his prosecution for unlawful possession of a firearm, Randig moved to suppress

evidence seized when he was arrested. At the hearing on the motion, the trial court, with the

parties’ agreement, admitted all evidence from the drug-possession trial. Based on that evidence,

the trial court denied the motion to suppress. The trial court admonished Randig about the effects

of his guilty plea, allowed him to preserve his suppression issue for appeal, and entered judgment
on the guilty plea. In a sole appellate issue, Randig contends that the trial court abused its

discretion by denying his motion to suppress. We affirm.


                                       BACKGROUND1

               Deputy Jeremy Jones of the Williamson County Sheriff’s Office was patrolling

early one morning when he pulled over a car for a malfunctioning headlight. The driver did not

have his driver’s license and could not remember his driver’s-license number. The car’s passenger,

Randig, did have his license, and Deputy Jones also noticed a black backpack on the floorboard

between Randig’s legs. Deputy Jones ran Randig’s license, discovered an outstanding felony

warrant for his arrest, and called for backup. Sheriff’s Deputy Michael Netherton soon arrived to

help detain Randig. After they approached the car, the deputies had the driver and Randig get out.

Deputy Jones handcuffed the driver, took him back to his patrol car and spoke to him there, and

asked for consent to search the car. The driver refused consent because the car was Randig’s.

Deputy Netherton approached the passenger side of the car and saw the black backpack on the

floorboard between Randig’s feet. Randig was “clutching” the backpack with his right hand.

The officers arrested Randig on the felony warrant. They would not release the car, which was

Randig’s, because it was parked in an unsafe spot; the driver did not have his license; and there

was no driver with a valid license available to take the car. The officers, under Sheriff’s Office

policy, therefore needed to impound the car, which required them to inventory its contents.

               While Deputy Jones was in his patrol car with Randig, Deputy Netherton conducted

the inventory. He first noticed loose rounds of ammunition on the front-passenger-side floorboard.



       1
          The Background facts come from the evidence from Randig’s trial for possession with
intent to deliver because the trial court here admitted all that evidence for purposes of Randig’s
motion to suppress.

                                                2
He asked Randig if there was a handgun in the car, but Randig simply shrugged. He then looked

inside the closed black backpack that had been between Randig’s legs on the front floorboard.

Inside “were several clear plastic baggies that contained . . . a white or clear crystal-like substance”

that the officers thought to be methamphetamine plus a digital scale.

               Deputy Netherton found elsewhere a loaded .45-caliber semiautomatic on the

rear-passenger-side floorboard, a revolver in the trunk, and more ammunition in the car’s center

console and the trunk.

               The State indicted Randig for unlawful possession of a firearm by a felon. He

moved to suppress evidence seized during his arrest. At the hearing on the motion, the trial court,

with the parties’ agreement, admitted all the evidence from Randig’s drug-possession trial and

then denied the motion to suppress. Randig pleaded guilty to unlawful possession of a firearm but

reserved his suppression issue for this appeal.


                                           DISCUSSION

               In his sole issue, Randig contends that the trial court abused its discretion by

denying his motion to suppress because his “constitutional rights were violated when the arresting

officer searched a closed backpack that was seized from [Randig]’s vehicle without a warrant or

consent.” The arguments made in his appellate brief are limited to evidence seized from the

backpack. In his brief, Randig mistakenly argues that the weapons were in the backpack and

argues only that the seizure from the backpack was unlawful. He begins by recapping the

testimony about Deputy Netherton’s opening the closed black backpack. He then raises his

trial-court objection under Autran v. State, 887 S.W.2d 31 (Tex. Crim. App. 1994) (plurality op.

of Baird, J.), in which the Court of Criminal Appeals, he argues, adopted “a heightened expectation

of privacy in sealed containers” like packages or luggage under the Texas Constitution than exists

                                                   3
under the Fourth Amendment.2 He quotes from Judge Baird’s Autran plurality opinion: “We

refuse to presume the search of a closed container reasonable under art. I, § 9 simply because an

officer followed established department policy.” See 887 S.W.2d at 42. He then relies on Autran,

alone, to argue that “[s]uch is the case here” and that Deputy Netherton therefore violated Randig’s

constitutional right against unreasonable seizure by “search[ing] a closed backpack in which

[Randig] had a right to privacy.” He suggests that the officer should have “obtained a warrant if

he thought he had probable cause to search the backpack.” But because the officers did not do so,

he argues, “none of the evidence seized from the backpack should have been admitted.” Citing

only to the plurality opinion in Autran, he concludes: “Because the evidence from the backpack

found in [Randig]’s vehicle was seized illegally and because that evidence was put before the jury,

the trial court abused its discretion in denying [Randig]’s Motion to Suppress.”

               The evidence from Randig’s drug-possession trial showed that officers found the

methamphetamine and digital scale in his backpack, which was on his car’s front-passenger

floorboard, but found the two firearms elsewhere—one on the rear-passenger floorboard and one

in the trunk. The firearms were not found in the backpack.

               Randig’s arguments, if meritorious, would result in suppression of the

methamphetamine and digital scale because those are all the items that were in the backpack. But

suppressing evidence of the methamphetamine and digital scale, rather than that of the firearms,

is irrelevant to Randig’s charge here—unlawful possession of a firearm by a felon. We therefore


       2
          The Court of Criminal Appeals has since declined to follow Autran, bringing Texas
“caselaw back into line with the Supreme Court’s interpretations of the Fourth Amendment.”
Holder v. State, 595 S.W.3d 691, 698 n.15 (Tex. Crim. App. 2020); see also Hankston v. State,
517 S.W.3d 112, 118 n.31 (Tex. Crim. App. 2017) (“Since Autran was a plurality decision, it is
not binding precedent.”), cert. granted, judgm’t vacated on other grounds because of intervening
authority, sub nom. Hankston v. Texas, 138 S. Ct. 2706 (2018).

                                                 4
need not address Randig’s appellate arguments about the backpack because, even assuming that

the trial court should have suppressed the evidence seized from the backpack, refusing to do so

was harmless here. See Tex. R. App. P. 44.2(a) (setting forth constitutional-harm standard, under

which reviewing courts “must reverse a judgment of conviction or punishment unless the court

determines beyond a reasonable doubt that the error did not contribute to the conviction or

punishment”); Hernandez v. State, 60 S.W.3d 106, 108 (Tex. Crim. App. 2001) (holding that “the

harm analysis for the erroneous admission of evidence obtained in violation of the Fourth

Amendment must be Rule 44.2(a)’s constitutional standard”). We have “evaluate[d] the entire

record in a neutral manner and not in the light most favorable to the prosecution,” and we conclude

that there is no “reasonable possibility that the error might have contributed to the conviction.”

See Love v. State, 543 S.W.3d 835, 846 (Tex. Crim. App. 2016) (internal quotations omitted). The

evidence here of the methamphetamine and digital scale would not have had a “probable impact

on [a] jury in light of the existence of other evidence”—specifically, the firearms, which Randig’s

appellate arguments do not reach. See id. As a result, we overrule Randig’s sole issue on appeal.


                                        CONCLUSION

               We affirm the trial court’s judgment.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: February 4, 2021

Do Not Publish

                                                5